Citation Nr: 0329303	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  99-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a bilateral foot 
disability

3.  Entitlement to service connection for a bilateral knee 
disability. 

4.  Entitlement to service connection for a bilateral ankle 
disability.  

5.  Entitlement to service connection for a left shoulder 
disability.  

6.  Entitlement to service connection for residuals of wart 
removal of the right cheek and left index finger.  

7.  Entitlement to service connection for numbness of the 
left side, dizziness, headache and skin spots as due to 
exposure to Agent Orange.  

8.  Entitlement to service connection for a left hip 
disability.  

9.  Entitlement to service connection for an eye disability, 
to include as secondary to service-connected disability.  

10.  Entitlement to service connection for Horner's disease, 
claimed as headaches. 

11.  Entitlement to service connection for hypertension. 

12.  Entitlement to service connection for blackouts as 
secondary to service-connected disability. 

13.  Entitlement to service connection for a lumbar spine 
disability.  

14.  Entitlement to service connection for a thoracic spine 
disability.  

15.  Entitlement to service connection for obsessive-
compulsive disorder.  

16.  Entitlement to service connection for shrapnel wounds of 
the eyes and face. 

17.  Entitlement to an initial compensable evaluation for 
hearing loss.  

18.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1971 
to May 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This decision will address the issue of entitlement to an 
initial evaluation beyond 70 percent for PTSD.  The remaining 
issues will be addressed in the REMAND that follows this 
decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by complaints of 
isolation, nightmares, aggressive behavior and an inability 
to work.   He has GAF scores of 50, 30 and 41.  

CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met for the entire course of the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran filed his claim on this 
issue in 1998.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of this claim.  In this regard, the Board notes 
that the RO has secured medical records, and the veteran has 
undergone VA disability evaluation examinations.  The 
statement of the case and supplemental statements of the case 
provided to the veteran and his representative, as well as 
additional correspondence to the veteran, informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  The Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required to satisfy 
due process.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2002).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.

Service connection was granted for PTSD in September 1998, 
and a 30 percent evaluation was assigned, effective from 
March 1998.  This was based primarily on a VA examination 
report dated in May 1998 which showed that the veteran has 
been married three times, and that since service has held 
several jobs.  It was noted that he had been incarcerated and 
living with his brother since his release from jail.  He was 
currently unemployed.  His affect and mood were noted to be 
depressed.  He complained of nightmares, rage, suicidal 
thoughts, and loss of control.  His GAF was 50.  The 
diagnosis was, PTSD.  

At a hearing at the RO in September 1999, the veteran 
reported that he was unemployed, currently divorced, and that 
he has been to jail on more than one occasion for assault.  
He stated that he has panic attacks.  A complete transcript 
is of record. 

In a September 1999 letter, a VA psychologist reported that 
the veteran had been treated for PTSD since 1998, and that 
the examiner had worked with the veteran since January 1999.  
It was noted that the veteran had intrusive thoughts, 
frequent nightmares, severe sleep disturbance, multiple 
avoidance behaviors, hyperarousal, irritability/rage, 
memory/concentration impairment, panic attacks, exaggerated 
startle response, and hypervigilence.  

In an October 1999 letter, a VA examiner noted that the 
veteran had PTSD with nightmares, avoidant symptoms and 
autonomic hyperreactivity.  It was stated that the veteran's 
symptoms interfered with his ability to maintain gainful 
employment.  It was opined that the veteran was 100 percent 
disabled and that his GAF was 30.  

The veteran was examined in April 2003, and he complained of 
being on edge, isolation, and irritability.  He reported that 
he did not sleep well.  His mood and affect were noted to be 
very irritable with congruent affect.  He was noted to be 
hypervigilant, irritable and sleep disordered.  The diagnosis 
was, PTSD.  His GAF was 41.  

In May 2003, the RO increased the veteran's disability rating 
to 70 percent, effective from March 1998.  

Discussion

The Board notes that the Schedule for Rating Disabilities 
concerning psychiatric disability was revised in November 
1996.  Since this claim was initiated after that time, only 
the new criteria will be considered in this decision.

A 70 percent rating is assigned under the Schedule when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned under the 
Schedule when there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.

Following a review of the evidence of record, the Board finds 
that the evidence supports a finding that an initial 
evaluation of 100 percent is warranted for the veteran's 
PTSD.  In this regard, the Board notes that the veteran has 
consistently reported isolation from others, an inability to 
work, aggressive behavior toward others and nightmares. He 
has not worked since 1998.  In addition, A VA examiner has 
opined that the veteran was 100 percent disabled due to his 
PTSD.   

While the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which the Court has 
recognized as important, and the Court has defined the terms 
of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF score between 31 and 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  A 
GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (discussing a GAF score of 50).  The veteran's GAF 
score was 50 on VA examination in September 1998, and on two 
other evaluations, he had GAF scores of 30 (in October 1999) 
and 41 (in April 2003).  These findings reflect severe 
symptoms, and an inability to function in almost all areas.  
The clinical evidence of record, including VA outpatient 
treatment records, and various examination reports, shows 
that the veteran continues to complain of sleep problems, 
anger, depression, dislike of others, isolation and being 
unable to work.  A longitudinal review of the evidence during 
the appeal period reflects that the veteran has nearly total 
social impairment and that his disability severely impairs 
his ability to obtain or retain employment.  The Board thus 
finds that a 100 percent initial rating is warranted.


ORDER

An initial rating of 100 percent is granted for PTSD, subject 
to controlling regulations governing the payment of monetary 
benefits. 


REMAND

The veteran seeks service connection for several 
disabilities, and a higher rating for newly service connected 
bilateral defective hearing.   

In September 1999, the veteran testified before a hearing 
officer at the RO.  The record shows that in a statement 
accompanying his October 6,1999 substantive appeal, which was 
received at the RO on October 7, 1999, the veteran indicated 
that he wished a hearing before the local hearing officer.  
He wrote on his substantive appeal that all of his 
contentions would be brought forth at his hearing regarding 
the issues on appeal.  A hearing has not been scheduled for 
the veteran in response to his October 1999 request.  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing. See 38 U.S.C.A. § 7107(b) (West 2003). The Board 
observes that in this case, the veteran has already been 
afforded a hearing however, in effect, the veteran has 
requested a second hearing, subsequent to the September 1999 
hearing.  Accordingly, the case is remanded for the 
following:

1.  The RO should schedule a hearing at 
the RO before a hearing officer.  The RO 
should notify the appellant of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record.  The appellant should be advised 
that if he desires to withdraw the 
hearing request prior to the hearing, he 
may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.  

2.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
due process.  Then, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  As to the initial rating issue, 
the RO must consider the findings in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



